Citation Nr: 1328601	
Decision Date: 09/09/13    Archive Date: 09/17/13

DOCKET NO.  09-48 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a psychiatric disability other than PTSD, to include bipolar disorder and depression.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from September 1983 to June 1989, and from February 1990 to November 1992.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a January 2008 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran and his wife provided testimony at a May 2013 Travel Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is associated with the claims folder.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has current diagnoses of PTSD and other psychiatric disabilities, to include bipolar disorder and depression, that are related to events that occurred during active service.  Specifically, at the May 2013 Board hearing, he testified that his first wife, to whom he was married during active service, attempted suicide on at least two occasions, and that their son nearly passed away at a very young age due to severe health problems.  He stated that his first wife eventually left him to care for his other son by himself, and that, by 1988, he was a functioning alcoholic.  He separated from service in 1989 to take care of his son.  He remarried to his second wife in 1989, but prior to their marriage, she gave birth to a stillborn baby.  Eventually, he and his second wife divorced, and shortly thereafter, the Veteran was caught drunk at work and entered alcohol treatment.  Finally, one of the Veteran's closest friends and colleagues committed suicide while they were in active service.  

The suicide of the Veteran's friend during active service has been confirmed, as documented in a DD Form 1300 associated with the claims file.  In addition, service treatment records show that in July 1992, the Veteran self-referred himself for treatment due to concern over his drinking history.  He was diagnosed with alcohol dependence.  

In August 1992, he sought treatment for depression secondary to a deteriorating relationship with his wife.  He reported two months of symptoms including dysphoria, anger outbursts, and violence.  He stated that these symptoms began while he was still deployed and learned over the telephone that his wife was having men over to the house and drinking heavily.  Upon his return from deployment, his wife asked him for a divorce.  He was diagnosed with situational adjustment, depressed mood, and alcohol dependence.  

The Veteran was afforded a VA examination in September 2009.  The VA examiner opined that the Veteran did not meet the criteria for a diagnosis of PTSD, but assessed bipolar disorder.  He further opined that the bipolar disorder was not related to active service, as the first psychiatric treatment did not occur until 1999, seven years after service separation.  The VA examiner made no mention of the documented psychiatric treatment during active service.  

The Board finds that the 2009 VA opinion is inadequate, as it does not appear that the VA examiner took the in-service psychiatric treatment into account in formulating his opinion.  Therefore, a new VA opinion is necessary to fulfill the duty to assist.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's medical records for all psychiatric treatment from 2010 to the present from the VA Medical Centers (and associated outpatient clinics) in Denver and Cheyenne.

2.  Only after obtaining the above VA medical records, to the extent available, then obtain a VA opinion (or examination, if deemed necessary) addressing the causation or etiology of the Veteran's current psychiatric disabilities, to include PTSD, bipolar disorder, and depression.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished, and a rationale for any opinion expressed should be provided.  The claims file must be made available to the examiner for review of the history in conjunction with the opinion/examination, and the opinion/examination report should reflect that such review was accomplished.

a.  The examiner should first identify any and all current psychiatric disabilities, if any.  

b.  The examiner should offer the following opinion:  Is it at least as likely as not (i.e., to at least a 50/50 degree of probability) that the Veteran has a psychiatric disability that was incurred during or caused by active service - particularly to the events described above?  The examiner should discuss whether the documented in-service psychiatric treatment was an early manifestation of the current psychiatric disability(ies) in providing his/her opinion. 

Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

If the opinions and/or supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the report, and explain why this is so.  In this regard, if the examiner concludes that there is insufficient information to provide an etiologic opinion without result to mere speculation, the examiner should state whether the inability to provide a definitive opinion is due to a need for further information (with such needed information identified) or because the limits of medical knowledge have been exhausted regarding the etiology of the Veteran's claimed psychiatric disabilities.

3.  When the development requested has been completed, the issue of entitlement to service connection for PTSD or any other psychiatric disability should again be reviewed by the RO on the basis of the additional evidence.  If any benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2012).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


